—In an action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Bernstein, J.), entered June 10, 1994, which, upon a jury verdict finding the defendants not at fault in the happening of the accident, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the verdict in favor of the defendants should not be set aside as against the weight of the evidence since it was supported by a fair interpretation of the evidence (see, Buckenberger v Clark Constr. Corp., 208 AD2d 790; DiLauro v Hochman, 189 AD2d 795).
The plaintiffs’ remaining contentions are without merit. Rosenblatt, J. P., Ritter, Hart and Krausman, JJ., concur.